662 S.E.2d 669 (2008)
ANDREWS
v.
HAYGOOD
No. 57A07-2.
Supreme Court of North Carolina.
May 30, 2008.
Pamela S. Duffy, Molly A. Orndorff, Burlington, for Charlie Brown, Trustee.
Timothy P. Lehan, Raleigh, Robert M. Clay, for Haygood, et al.
Brent Stephens, Durham, for Andrews, et al.
Carlos E. Mahoney, Durham, Burton Craige, Raleigh, for NCATL.
The following order has been entered on the motion filed on the 22nd day of May 2008 by Intervenor (NCDHHS) for Extension of Time to File Brief:
"Motion Allowed. Intervenor (NCDHHS) shall have up to and including the 11th day of July 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 30th day of May 2008."